Chase, Ch. J.
delivered the opinion of the court. The question to be decided in this case lies within a narrow compass,, and must depend on the true construction of the deed from Hoivard to Rogers, and ¡hat construction is to be determined by resorting to some plain well known established rules and principles of law. The intention of the parties is to prevail, if not incompatible with some rule or maxim of law; this is considered as the polar star in expounding deeds — The intention to be collected from the words of the deed as expressive of and defining the meaning of the parties — The deed to be construed most, favourably for the grantee, if there is any doubt about the meaning of the parties. Parol evidence is not to be admitted, nor extraneous circumstances introduced in the exposition of deeds, except in the single instance of a latent ambiguity. These principles will guide us to a right decision in this case.
Col. Bogers purchased a lot of ground of Col. Howard, and by the deed under consideration, Howard conveyed the lot to Rogers. What are the words of the deed which relate to this question?
Col. Hoivard grants a lot or parcel of ground, part of Bunn’s Lot, to Col Rogers, and locates it in the following manner, to wit: “Beginring for the same at the southwest corner of Eutaw and German streets, and running thence South, binding on Eutaw-street, one hundred and fifty feet to Cider Alley, thence West, binding on Cider Alley continued, three hundred feet, to a street known by the name of Paca street, thence North, binding on Paca street, one hundred and fifty feet, to German-street continued, which street bounds on the south the square intended for public *282¡uses, thence East binding on said street, and fronting the said square to the beginning.”
There is not any thing mentioned in the granting part of the deed but a lot of ground part of Lumps Lot. These words “Beginning,” &c. are a description of the lot, and designate the location of it, and shew in a plain manner where it lies. The words, “which street bounds on the South the square intended for public uses,” were inserted to render the description more certain, and identify more plainly the said lot; these woids convey no right, interest' or privilege in the square. The words “binding on (he said ■street, and fronting the said square to the beginning, ” are also words of description, and are susceptible of the same answer. >
The deed in this case is free from doubt. Indeed there is not the semblance of ambiguity in it; and parol evidence cannot be received to explain the deed, or to shew that any thing passed but what is mentioned in the, deed. It was the plain intention of the parties, to be collected from the words of the deed, that the lot therein described should pass, and all Cól. Howard’s right and interest therein, and nothing else.
The court are of opinion, that the decree of the court of chancery be reversed, with costs to the appellant, in the court of chancery, and in this court.
DECREE REVERSED,.-